Citation Nr: 0110172	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as hiatal hernia and gastritis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for perforated eardrum, 
right ear.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine with lumbosacral 
radiculopathy and bulging disc L4-L5 and L5-S1.  

5.  Entitlement to an increased (compensable) evaluation for 
fracture, left third finger at metacarpal, due to self-
inflicted gunshot wound (GSW).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
March 1970.  He also has unverified active duty for training 
in the Alabama National Guard and the active reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
gastroesophageal reflux disease (claimed as hiatal hernia and 
gastritis), hypertension, perforated eardrum of the right 
ear, and DJD of the lumbosacral spine, with lumbosacral 
radiculopathy and bulging discs, L4-5 and L5-S1 (claimed as 
back injury).  The RO also denied a compensable evaluation 
for fracture, left third finger at metacarpal, due to self-
inflicted GSW.  

In March 2000, the veteran presented testimony at a Travel 
Board hearing before the undersigned Board member who was 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record.  

The issues of service connection for gastroesophageal reflux 
disease, claimed as hiatal hernia and gastritis, 
hypertension, perforated right eardrum, and DJD of the 
lumbosacral spine with lumbosacral radiculopathy and bulging 
disc L4-L5 and L5-S1, are the subject of the REMAND below.  


FINDING OF FACT

The veteran's fracture, left third finger at metacarpal due 
to self-inflicted gunshot wound (GSW), is productive of pain 
and limitation of motion on flare-ups.

CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no more, 
for the veteran's fracture, left third finger at metacarpal 
due to self-inflicted gunshot wound GSW, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5226 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist 

This issue arises from the veteran's claim for an increased 
evaluation for fracture, left third finger at metacarpal, due 
to a self-inflicted GSW.  There is no issue as to substantial 
completeness of the application.  The veteran notified the RO 
in January 1998 that he would be willing to report for an 
examination.  The RO notified him in February 1998 that it 
had requested his treatment records from Keesler AFB and that 
he would be scheduled for an examination.

The veteran was thereafter accorded VA scars and orthopedic 
examinations in February 1998 and a peripheral nerves 
examination in March 1998, with nerve conduction studies in 
May 1998.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

Private treatment records, service department records, and VA 
treatment records of which the veteran has provided notice 
have been obtained and associated with the claims file.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  There is no 
indication of additional potentially relevant and available 
treatment records that the RO has not requested, and there is 
sufficient evidence to proceed with appellate review.


Factual Background

In March 1969, the veteran sustained a comminuted fracture of 
his left metacarpal as a result of an accidental, self-
inflicted GSW.  He was treated with a short arm cast and a 
splint in an attempt to maintain full length of the 
metacarpal bone.  In an Administrative Decision of July 1970, 
the RO ruled that the injuries sustained were not due to the 
veteran's willful misconduct and were therefore, found to 
have occurred within the line of duty.  

After service, the veteran underwent VA examination in 
May 1970.  It was noted that he had sustained a GSW to the 
mid dorsum of the left hand.  Examination of the GSW area 
showed a one inch scar of the mid dorsum of the left hand 
over the metacarpals.  There was no deformity, atrophy, or 
sensory changes.  He had normal usage of his left hand and 
all of his fingers.  X-ray examination showed an old fracture 
through the mid shaft of the third metacarpal with slight 
medial and some posterior angulation at the site of the 
fracture.  Bony union was present with eburnation at both 
sides of the faint fracture line.  No other abnormality was 
noted.  

In a rating decision of August 1970, the RO granted service 
connection for fracture, left third finger at metacarpal due 
to self-inflicted GSW, and assigned a noncompensable 
evaluation, effective from March 1970.  A noncompensable 
evaluation has continued to date.  

In February 1998, the veteran underwent a VA examination.  He 
gave a history of sustaining a self-inflicted GSW for which 
he was appropriately treated, leaving a scar in the midline 
of the palm.  He complained of achy pain around the scars in 
the hand and wrist, usually in the winter.  He also 
complained of mild discomfort of the hand especially on 
movement of the fingers.  Examination revealed a linear scar, 
5 cm. long, fading, at the midpalm.  There was also a 3.5 cm 
long , fading scar of the dorsum of the hand.  There was 
minimal tenderness and minimal adherence.  There was no 
ulceration or breakdown of the skin and there was no 
significant elevation or depression of the scar.  There was 
no significant underlying tissue loss. The scar was almost 
normal when compared to normal skin.  There was no limitation 
of function by scar except slight weakness of the grip of the 
left hand and fingers.  The diagnosis was multiple, well-
healed scars with no significant disfiguration or disability 
noted from the scars.  

The veteran also underwent a VA orthopedic examination in 
February 1998.  Examination of the left hand revealed some 
depression of the knuckle at the MP joint of the long finger 
of the left hand.  He had rather significant tenderness to 
palpation over the dorsal aspect of the long finger 
metacarpal.  He made a good fist in the hand and was able to 
oppose the thumb and remaining fingertips satisfactorily.  
Grip strength of the left hand was 4/5.  X-ray examination of 
the left hand showed minimal changes at the radial-carpal 
joint.  The examination was otherwise unremarkable.  The 
pertinent impression was residuals of a GSW of the left hand, 
postoperative.  The examiner also commented that the veteran 
had increased pain with use regarding his left hand.  It was 
felt that pain could further limit functional ability during 
a flare-up, but it was not feasible to attempt to express 
this in terms of additional limitation of motion as this 
could not be determined with any degree of medical certainty.  

In March 1998, the veteran underwent a VA neurology 
examination.  He complained of mainly numbness of the left 
hand tips of the fingers.  He felt weakness in the left hand.  
Neurological examination showed no muscle atrophy or 
involuntary movements.  The left hand grip was weak; 4 to 4-
/5.  The right hand grip was 4+/5.  Deep tendon reflexes in 
both upper extremities were 2+.  There was decreased 
vibration of the left hand, but it was intact to pinprick.  
In May 1998, nerve conduction studies of the left upper 
extremity proved normal.  The impression was that the 
veteran's neck pain radiated to the left arm and forearm and 
that there were no signs of peripheral neuropathy.  

The veteran submitted a picture of his hands to the RO in 
January 1999.  He related that this picture showed that his 
left middle finger was shorter than his right middle finger 
because of the removal of bone and that although his 
February 1998 VA examination indicated that he could make a 
good fist, he did not believe that he could make a good fist.  
He also stated that his grip strength of the left hand was 
not what it should be.  In the photograph submitted, the 
veteran appears to be making a good fist with both hands.  
The depression over the metacarpal-phalangeal joint of the 
left middle finger is evident.

The veteran testified at a Travel Board hearing in 
March 2000.  He stated that his left middle finger was not 
aligned and that in winter, he has pain in that area and his 
hand turns purple.  He also complained of limitation with 
pain in his left middle finger and related that he was able 
to close his left hand only about a half of an inch to an 
inch to make a fist.  He testified that he was able to hold 
things with his left hand but unable to pull on anything with 
that hand.  He also testified that he was right-handed.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating on the basis of loss of range of motion 
mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment. Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran has appealed the noncompensable rating for his 
service connected fracture, left third finger at metacarpal, 
due to self-inflicted GSW.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's left 
third finger injury residuals have been rated as analogous to 
ankylosis of the middle finger under Diagnostic Code 5226.  
The U. S. Court of Appeals for Veterans Claims (formerly the 
U. S. Court of Veterans Appeals) (Court) has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

The veteran clearly does not have ankylosis of this finger, 
as he is able to make a fist.  The joint is able to move.  
The Board must consider, therefore, whether he has limited 
motion of the joint.  In considering ankylosis and limitation 
of motion of single digits, with only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 
2 inches (5.1 cms.) of the median transverse fold of the 
palm; when so possible, the rating will be favorable 
ankylosis, otherwise, unfavorable.  38 C.F.R. § 4.71a, notes 
on classification of severity of ankylosis and limitation of 
motion of single digits and combinations of digits (2000).

The veteran can make a good fist, according to VA examination 
and in a photograph he submitted.  In making a good fist, the 
middle finger necessarily approaches the median transverse 
fold of the palm more closely than the two inches that would 
permit a rating for favorable ankylosis.  In other words, the 
veteran's demonstrated ability to make a fist reflects no 
compensable limitation of motion.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  Under DC 5226, ankylosis of 
the middle finger warrants a 10 percent evaluation, and no 
more, for favorable or unfavorable ankylosis, major or minor 
extremity.  As he has no demonstrated compensable limitation 
of motion or ankylosis, his left middle finger disability 
would be evaluated as noncompensable.

However, consideration must be given to whether there is 
greater functional limitation on flare-ups or with use.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.45.

In this case, the VA examiner in February 1998 said that pain 
could further limit functional ability during flare-ups, 
although the examiner was not able to quantify such 
limitation.  The neurological examination showed that the 
left hand was just slightly weaker than the right, but there 
were no peripheral neurological abnormalities.

Although the veteran testified at his Travel Board hearing 
that he was only able to close his left middle finger one 
half to one inch and he was not able to make a good fist, the 
photograph that he submitted to VA in support of his claim 
show that he was able to make a fist, and he could do so on 
VA examination.  Accordingly, giving the benefit of any doubt 
to the veteran, and recognizing the VA medical opinion that 
there would be additional limitation of function on flare-
ups, it would be appropriate to accord the veteran a 10 
percent evaluation, analogous to favorable ankylosis under 
Diagnostic Code 5226.  Ten percent is the maximum evaluation 
permitted under Diagnostic Code 5226.

Consideration has also been given to whether there are other 
potentially applicable diagnostic codes under which a higher 
rating might be assigned, or whether a separate evaluation 
would be appropriate for separately disabling characteristics 
of the scars.  The U.S. Court of Veterans Appeals has held 
that, where separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
VA examiner has described the scars as well healed and not 
ulcerated, and only slightly tender.  There is no 
discoloration, and slight weakness of grip.  The examiner 
assessed no disability related to the scars.  Although slight 
weakness of grip was shown, that slight disablement relates 
to limitation of motion, which is compensated under 
Diagnostic Code 5226, so it could not be separately evaluated 
under the codes for scars.  38 C.F.R., Part 4, Diagnostic 
Code 7803, 7804, 7805.

Considering whether the veteran could be evaluated for muscle 
injury, Diagnostic Code 5309 applied to Muscle Group IX, 
which includes the intrinsic muscles of the hand.  Such 
injuries to the hand are to be rated on limitation of motion, 
with a minimum rating of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5309, Note (2000).  As discussed fully above, 
the veteran does not normally have a compensable limitation 
of motion, and his potential for limited motion on flare-ups 
will be compensated adequately at the 10 percent evaluation 
assigned hereunder.  

Rating for neurological damage would not be appropriate, as 
the veteran's nerve conduction studies were normal.  

Accordingly, giving the benefit of any reasonable doubt to 
the veteran, the criteria for assignment of a 10 percent 
disability rating, and no more, have been met.


ORDER

A 10 percent evaluation, and no more, for fracture, left 
third finger at metacarpal, due to self-inflicted GSW, is 
warranted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  


REMAND

The veteran claims that the aforementioned disabilities for 
which he is requesting service connection were incurred 
during active duty or active duty for training.  A review of 
the record shows that the RO submitted a statement to the 
Kessler Air Force Base in April 1998.  The RO indicated that 
the veteran had been assigned to the 403rd ATS (USAF RES).  
The veteran's service records were requested.  They have not 
been received by the RO.  Additionally, the veteran testified 
at the March 2000 Travel Board hearing that he served in the 
Alabama National Guard in 1972.  The veteran also works as a 
civilian employee working as an air reserve technician. 
Verification of his active duty for training (ACDUTRA) and 
his inactive duty for training (INACDUTRA) is needed.  VA has 
a duty to assist the veteran in obtaining relevant records 
pertaining to the veteran's active military service.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)(1)).  The RO should 
make every effort to verify the veteran's ACDUTRA and 
INACDUTRA service and obtain his treatment records.  

The veteran's service medical records show that the veteran 
was initially denied entry to active duty Air Force because 
of hypertension in May 1968.  The examiner advised the 
veteran to seek advice from his physician.  There is no 
indication in the record whether or not the veteran was seen 
by a private physician for treatment of hypertension.  He was 
reevaluated in July 1968 and found qualified.  The RO should 
contact the veteran and find out if he was seen on a private 
basis in 1968 for his hypertension and if so, he should 
provide the names and locations of any doctors that have 
treated him for hypertension at that time.  

Additionally, in the veteran's notice of disagreement dated 
in December 1998, the veteran indicated that he received 
treatment for his back disability from Dr. Grover Johnson for 
the last 10 years.  It does not appear that an attempt has 
been made to obtain any records regarding the veteran's low 
back from Dr. Johnson.  VA has a duty to make reasonable 
efforts to obtain relevant records that the veteran 
adequately identifies.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).  These 
medical records should be sought and associated with the 
claims folder.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  VA should 
examine the veteran and give an opinion as to whether the 
veteran's gastroesophageal reflux disease, hypertension, 
perforated right eardrum and lumbosacral spine disorder are a 
result of service.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because the RO found the claim for gastroesophageal reflux 
disease, perforated right eardrum, and lumbosacral spine not 
well grounded and because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-98 (2000).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
specify the reserve units under which he 
has served.  

2.  Thereafter, the RO should contact 
each reserve unit identified by the 
veteran and ask each organization to 
provide verification of the veteran's 
ACDUTRA and INACDUTRA service.  The exact 
dates of each period wherein the veteran 
served on ACDUTRA or INACDUTRA should be 
provided.  It should also be specified 
whether each period of duty was ACDUTRA 
or INACDUTRA.  This verification should 
be done (to the extent possible) for the 
veteran's entire period of reserve duty.  

3.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all that have treated him 
for his hypertension in 1968 when he was 
initially rejected for induction into the 
Air Force.  After obtaining an 
appropriate release from the veteran for 
each provider, request the complete 
clinical records of all such treatment, 
if any.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

4.  Ask the veteran to provide an appropriate 
release of information  for release of 
medical records from Dr. Grover Johnson, if 
any, for his treatment of the veteran's 
lumbosacral spine.  If any development 
efforts are unsuccessful, notify the claimant 
of the records that have not been obtained, 
of the efforts undertaken to develop those 
records, and of further action to be taken in 
connection with the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

5.  Schedule the veteran for appropriate 
VA examination(s) to determine the 
etiology of his claimed chronic low back 
strain, gastroesophageal reflux disease, 
and perforated right eardrum with hearing 
loss.  The claims folder, including a 
copy of this remand, is to be reviewed by 
the examiner(s) in conjunction with the 
examination.  The examiner should 
specifically address the etiology of any 
current low back disability, 
gastroesophageal reflux disease, and 
perforated right eardrum with hearing 
loss, indicating whether it is at least 
as likely as not that the veteran 
incurred DJD lumbosacral spine, 
gastroesophageal reflux disease, and 
perforated right eardrum with hearing 
loss in service or during ACDUTRA.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached. 

Schedule the veteran for an examination 
for hypertension.  His complete claims 
file should be reviewed by the examiner.  
He should be tested appropriately to 
determine whether he has hypertension, 
and the examiner is asked to provide an 
opinion as to whether it is clear and 
unmistakable that hypertension pre-
existed active military service.  If so, 
did it undergo an increase in disability 
during service and was any increase in 
disability due to natural progress.  If 
hypertension did not pre-exist active 
service, is it at least as likely as not 
that it arose during active military 
service?

6.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

7.  The RO should adjudicate all of the 
aforementioned issues.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and then be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


